[DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS
                                                          FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                       JUNE 5, 2008
                                No. 07-15694        THOMAS K. KAHN
                                                         CLERK
                            Non-Argument Calendar
                          ________________________

                      D. C. Docket No. 04-60039-CR-WPD

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                      versus

THEODIS JONES,

                                                          Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                  (June 5, 2008)

Before TJOFLAT, ANDERSON and HULL, Circuit Judges.

PER CURIAM:

      Philip L. Reizenstein, appointed counsel for Theodis Jones, has filed a

motion to withdraw on appeal supported by a brief prepared pursuant to Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the

district court’s denial of Jones’s motion to reduce his sentence is AFFIRMED.




                                          2